Exhibit 10.4 - Form of Mortgage, Assignment of Leases and Rents and Security
Agreement













RECORDING REQUESTED BY AND
UPON RECORDATION RETURN TO:
Katten Muchin Rosenman LLP
550 South Tryon Street, Suite 2900
Charlotte, NC  28202
Attention:  Daniel S. Huffenus, Esq.




[______________]
a Delaware limited liability company, as mortgagor
(Borrower)
To
 INSURANCE STRATEGY FUNDING IV, LLC,
a Delaware limited liability company, as mortgagee
(Lender)
_____________________________________
FORM OF
MORTGAGE, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT
_____________________________________
Dated: [_________]
Location: [__________]

--------------------------------------------------------------------------------

THIS MORTGAGE, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT (this
"Security Instrument") is made as of the [___________], by [______________], a
Delaware limited liability company having an address at [______________________]
("Borrower"), to INSURANCE STRATEGY FUNDING IV, LLC, a Delaware limited
liability company, having an address at c/o J.P. Morgan Asset Management, 270
Park Avenue, 9th Floor, New York, New York 10017 ("Lender").
R E C I T A L S:
A. Borrower is the owner of the fee simple estate in the Real Estate (as
hereinafter defined).
B. Borrower by its promissory note of even date herewith given to Lender, along
with certain other Borrower parties thereto, is indebted to Lender in the
principal sum of TWENTY MILLION AND 00/100 DOLLARS ($20,000,000.00) in lawful
money of the United States of America (the note, together with all extensions,
renewals, modifications, substitutions and amendments thereof shall collectively
be referred to as the "Note"), with interest from the date thereof at the rates
set forth in the Note, principal and interest to be payable in accordance with
the terms and conditions provided in the Note.
C. Borrower desires to secure the payment and performance of the Obligations as
defined in Section 1.1 hereof.
ARTICLE I
GRANT OF SECURITY AND WARRANTY OF TITLE
1.1 Property Mortgaged.  Borrower does hereby irrevocably mortgage, grant,
bargain, sell, pledge, assign, warrant, transfer and convey with mortgage
covenants to Lender, and grant a security interest to Lender in, the following
property, rights, interests and estates now owned, or hereafter acquired by
Borrower (collectively, the "Property") described in the following paragraphs
(a) through (p), inclusive (collectively, the "Granting Clauses"):
(a) All that certain real property owned by Borrower in fee simple absolute
situated in [_______________], and more particularly described in Exhibit A
attached hereto and incorporated herein by this reference, as the description of
such property may be amended, modified or supplemented from time to time,
together with all of the easements (in gross and/or appurtenant), rights-of-way,
strips and gores of land, vaults, streets, ways, alleys, passages, sewer rights,
waters, water courses, water rights, air rights, development rights and powers,
and located on the real estate described on Exhibit A or under, above or
adjacent to the same or any part or parcel thereof, and all rights, privileges,
franchises, tenements, hereditaments, and appurtenances and additions now or
hereafter belonging or in any way appertaining thereto, and all of the estate,
right, title, interest, claim and demand whatsoever of Borrower in or to such
property, either at law or in equity, in possession or in expectancy, now owned
or hereafter acquired (collectively, the "Real Estate");
(b) All structures, buildings and improvements of every kind and description now
or at any time hereafter located or placed on the Real Estate, including,
without limitation, those improvements known as [_____________], including,
without limitation, but only to the extent of Borrower's interest therein, all
gas and electric fixtures, radiators, heaters, washing machines, dryers,
refrigerators, ovens, engines and machinery, boilers, ranges, elevators and
motors, plumbing and heating fixtures, antennas, carpeting and other floor
coverings, water heaters, awnings and storm sashes, and cleaning apparatus which
are or shall be attached to, contained in or used in connection with the Real
Estate or said buildings, structures or improvements and all appurtenances and
additions thereto and betterments, renewals, substitutions and replacements
thereof (collectively, the "Improvements");
(c) To the extent the same are not Improvements, all fixtures, appliances,
machinery, furniture, furnishings, decorations, tools and supplies, now owned or
hereafter acquired by Borrower, including, without limitation, radios,
televisions, carpeting, telephones, cash registers, computers, lamps, glassware,
restaurant and kitchen equipment, and all building materials and equipment
hereafter situated on or about the Real Estate to be attached to or used in or
in connection with the Improvements, including, without limitation, all heating,
lighting, incinerating, waste removal and power equipment and fixtures, engines,
pipes, tanks, motors, conduits, switchboards, security and alarm systems,
plumbing, lifting, cleaning, fire prevention and fire extinguishing apparatus,
refrigeration systems, washing machines, dryers, stoves, ranges, refrigerators,
ventilating, and communications apparatus, air cooling and air conditioning
apparatus, escalators, elevators, ducts and compressors, materials and supplies
and all other goods, equipment, machinery, apparatus, chattels, tangible
personal property, fixtures and fittings, to the extent now owned or hereafter
acquired by Borrower wherever located, together with all additions,
replacements, substitutions, parts, fittings, accessions, attachments,
accessories, modifications and alterations of any of the foregoing, and all
warranties and guaranties relating to the foregoing (collectively, the "Personal
Property");
(d) All minerals, flowers, shrubs, crops, trees, timber and other emblements or
landscaping features owned by Borrower and now or hereafter serving the Real
Estate or located on the Real Estate or under, above or adjacent to the same or
any part or parcel thereof;
(e) All water, ditches, wells, reservoirs and drains and all water, ditch, well,
reservoir and drainage rights which are appurtenant to, located on, under or
above or used in connection with the Real Estate or the Improvements, or any
part thereof, whether now existing or hereafter created or acquired;
(f) All funds (including, all reserve funds), accounts (including, operating
accounts), deposits, and other rights and evidence of rights to cash, now or
hereafter created or held by Lender pursuant to that certain Loan Agreement,
dated as of the date hereof, by and among Borrower, certain other Borrower
parties thereto, and Lender, as the same may be amended, modified, supplemented
or restated from time to time (the "Loan Agreement") or any other of the Loan
Documents (as defined in the Loan Agreement), including, without limitation, all
funds now or hereafter on deposit with the Depository (as defined in the Loan
Agreement);
(g) All the ground leases, leases, subleases, lettings, licenses, concessions,
occupancy and surrender agreements of the Real Estate or the Improvements now or
hereafter entered into, and all estates, rights, titles, liberties, privileges,
interests, tenements, hereditaments and appurtenances, reversions and remainders
whatsoever, in any way belonging, relating or appertaining to the Real Estate or
any part thereof, or which shall in any way belong, relate or be appurtenant
thereto, whether now owned or hereafter acquired by Borrower (collectively, the
"Leases") and all rents (whether denoted as advance rent, minimum rent,
percentage rent, additional rent or otherwise), maintenance payments,
assessments, receipts, issues, income, royalties, profits, earnings, revenues,
proceeds, bonuses, deposits (whether denoted as security deposits or otherwise),
lease termination fees or payments, rejection damages, buy-out fees and any
other fees made or to be made in lieu of rent, any award made hereafter to
Borrower in any court proceeding involving any tenant, subtenant, lessee,
licensee or concessionaire under any Leases in any bankruptcy, insolvency or
reorganization proceedings in any state or federal court, and all other
payments, rights and benefits of whatever nature from time to time arising from
the use or enjoyment of all or any portion of the Real Estate or the
Improvements or from any Lease, or any license, concession, occupancy agreement
or other agreement pertaining thereto or arising from any of the Contracts (as
hereinafter defined) or any of the General Intangibles (as hereinafter defined),
including, without limitation, (i) rights to payment earned under Leases for
space in the Improvements for the operation of ongoing businesses, if any, and
(ii) all other income, consideration, issues, accounts, profits or benefits of
any nature arising from the ownership, possession, use or operation of the
Property, including, without limitation, all revenues, receipts, income,
receivables and accounts relating to or arising from rentals, rent equivalent
income, income and profits from vending machines, telephone and television
systems, laundry facilities (collectively, the "Rents and Profits") and all cash
or securities deposited to secure performance by the tenants, subtenants,
lessees or licensees, as applicable, of their obligations under any such Leases,
whether said cash or securities are to be held until the expiration of the terms
of said Leases or applied to one or more of the installments of rent coming due
prior to the expiration of said terms;
(h) Borrower's interest in all contracts and agreements (including any license
or franchise agreements) now or hereafter entered into relating to any part of
the Real Estate or the Improvements or any other portion of the Property
(collectively, the "Contracts") and all revenue, income and other benefits
thereof, including, without limitation, management agreements, operating
agreements, parking agreements, masterplan documents, condominium documents,
declarations, reciprocal easement agreements, development agreements, service
contracts, maintenance contracts, equipment leases, personal property leases,
agreements relating to collection of receivables or the use of customer or
tenant lists or other information, and any contracts or documents relating to
construction on any part of the Real Estate or the Improvements or other
portions of the Property (including, without limitation, plans, drawings,
surveys, tests, reports, bonds and governmental approvals) or to the management
or operation of any part of the Real Estate or the Improvements;
(i) Borrower's interest in all present and future monetary deposits given to any
public or private utility with respect to utility services furnished to any part
of the Real Estate or the Improvements;
(j) Borrower's interest in all present and future funds, goods, accounts,
instruments, accounts receivable, documents, causes of action, claims, general
intangibles (including, without limitation, copyrights, trademarks, trade names,
intellectual property rights, servicemarks and symbols) now or hereafter used in
connection with any part of the Real Estate or the Improvements, all names by
which the Real Estate or the Improvements may be operated or known, all rights
to carry on business under such names, and all rights, interest and privileges
which Borrower has or may have as developer or declarant under any covenants,
restrictions or declarations now or hereafter relating to the Real Estate or the
Improvements and all notes or chattel paper now or hereafter arising from or by
virtue of any transactions related to the Real Estate or the Improvements, and
all customer or tenant lists, other lists and business information relating in
any way to the Real Estate, the Improvements, other portions of the Property or
the use thereof (collectively, the "General Intangibles");
(k) Borrower's interest in all water taps, sewer taps, certificates of
occupancy, permits (including any building permits and approvals), licenses,
franchises, certificates, consents, approvals and other rights and privileges
now or hereafter obtained in connection with the Real Estate or the Improvements
and all present and future warranties and guaranties relating to the
Improvements or to any equipment, fixtures, furniture, furnishings, personal
property or components of any of the foregoing now or hereafter located or
installed on the Real Estate or the Improvements;
(l) To the extent owned by Borrower, or Borrower's interest in, all building
materials, supplies and equipment now or hereafter placed on the Real Estate or
in the Improvements, or to be attached to or used in connection with the
Improvements, and all architectural renderings, models, drawings, plans,
specifications, studies and data now or hereafter relating to the Real Estate or
the Improvements;
(m) All right, title and interest of Borrower in any insurance policies or
binders now or hereafter relating to and to the extent of the Property (whether
or not Borrower is required to carry such insurance by Lender hereunder),
including, without limitation, any unearned premiums thereon, proceeds of
hazard, title and other insurance and proceeds (including, without limitation,
those proceeds received pursuant to any sales or rental agreements of Borrower
in respect of the property described in these Granting Clauses), and all
judgments, damages, awards, settlements and compensation (including, without
limitation, interest thereon) heretofore or hereafter made to the present and
all subsequent owners of the Real Estate and/or any other property or rights
conveyed or encumbered hereby for any injury to or decrease in the value thereof
for any reason;
(n) Borrower's interest in all proceeds, products, substitutions, and accessions
(including claims and demands therefor) of the conversion, voluntary or
involuntary, of any of the foregoing into cash or liquidated claims, including,
without limitation, proceeds of insurance and condemnation or other awards, any
awards for any change of grade of streets and all refunds, rights or credits
arising from a reduction in real estate taxes, assessments and/or other
Impositions (as hereinafter defined) charged against the Real Estate or the
Improvements as a result of tax certiorari or any other applications or
proceedings for reduction of any Impositions;
(o) All other or greater rights and interests of every nature in the Real Estate
or the Improvements and in the possession or use thereof and income therefrom,
whether now owned or hereafter acquired by Borrower;
(p) All extensions, additions, improvements, betterments, renewals and
replacements, substitutions, or proceeds of any of the foregoing, and all
inventory, accounts, chattel paper, documents, instruments, equipment, fixtures,
farm products, consumer goods, general intangibles and other property of any
nature constituting proceeds acquired with proceeds of any of the property
described hereinabove, but only to the extent of Borrower's interest; and
(q) any and all other rights of Borrower in and to the items set forth in
clauses (a) through (p) above.
FOR THE PURPOSE OF SECURING:
(1) The indebtedness (hereinafter sometimes referred to as the "Loan") evidenced
by the Note in the original principal amount of TWENTY MILLION AND 00/100
DOLLARS ($20,000,000.00), together with interest, fees, late charges and any and
all other amounts as provided in the Note, the Loan Agreement, this Security
Instrument and the other Loan Documents (including, without limitation, interest
at the Default Rate and any Late Charges (as such terms are defined in the
Note));
(2) The full and prompt payment and performance of all of the provisions,
agreements, covenants and obligations herein contained and contained in the Loan
Agreement and any other agreements, documents or instruments now or hereafter
evidencing, securing or otherwise relating to the indebtedness evidenced by the
Note;
(3) Any and all additional advances made by Lender to protect or preserve the
Property or the lien or security interest created hereby on the Property, or for
taxes, assessments or insurance premiums as hereinafter provided or as provided
in the Loan Agreement, or for performance of any of Borrower's obligations
hereunder or under the Loan Agreement or other Loan Documents or for any other
purpose provided herein or in the Loan Agreement or other Loan Documents; and
(4) Any and all other indebtedness and obligations now owing or which may
hereafter be owing by Borrower or any other Borrower Party (as hereinafter
defined) to Lender arising from, in connection with or in any way relating to
the Loan and/or any of the Property, however and whenever incurred or evidenced,
whether express or implied, direct or indirect, absolute or contingent, or due
or to become due, and all renewals, modifications, consolidations, replacements
and extensions thereof.
All of the indebtedness and other obligations and matters referred to in
Paragraphs (1) through (4) above are herein sometimes referred to collectively
as the "Obligations".  Each of Borrower and Indemnitor are sometimes referred to
herein, individually, as a "Borrower Party", and collectively, as the "Borrower
Parties").
TO HAVE AND TO HOLD the above granted and described Property unto and to the use
and benefit of Lender, and the successors and assigns of Lender, forever;
PROVIDED, HOWEVER, these presents are upon the express condition that, if
Borrower shall well and truly pay to Lender the Obligations at the time and in
the manner provided in the Note and this Security Instrument, shall well and
truly perform the Obligations as set forth in this Security Instrument and shall
well and truly abide by and comply with each and every covenant and condition
set forth herein and in the Note, these presents and the estate hereby granted
shall cease, terminate and be void.
1.2 Warranty of Title.  Borrower hereby represents, warrants, covenants and
certifies:  (a) Borrower has good, marketable and insurable, indefeasible fee
simple absolute title to the Real Estate and Improvements located thereon, free
and clear of all Liens (as hereinafter defined), subject only to those
exceptions shown in the title insurance policy insuring the lien of this
Security Instrument and the lien of taxes not yet due and payable (the
"Permitted Encumbrances"); (b) Borrower has and covenants that it will continue
to have full power and lawful authority to encumber and convey the Property as
provided herein; (c) this Security Instrument is, and Borrower covenants that
this Security Instrument will continue to remain a valid and enforceable first
priority lien on and security interest in the Property; and (d) Borrower hereby
warrants and will forever warrant and defend such title and the validity,
enforceability and priority of the lien and security interest hereof against the
claims of all Persons and parties whomsoever.
ARTICLE II 
BORROWER COVENANTS


2.1 Payment of Obligations.  Borrower will pay the Obligations at the time and
in the manner provided in the Loan Agreement, the Note and the other Loan
Documents.
2.2 Further Assurances.  Borrower will, at Borrower's sole cost and expense,
(i) promptly correct any mistake or error which may be discovered in the
contents of the Loan Agreement, the Note, this Security Instrument or any other
Loan Documents or any other agreement to which Borrower is a party or in the
execution, acknowledgment or recordation thereof, and (ii) promptly do, execute,
acknowledge and deliver, any and all such further acts, mortgages, deeds of
trust, security agreements, assignments, estoppel certificates, financing
statements and continuations thereof, assignments of rents or leases, notices of
assignment, transfers, certificates, assurances and other instruments as Lender
may reasonably require from time to time in order to carry out more effectively
the purposes of this Security Instrument, the rights or interests covered or
intended to be covered hereby, to perfect and maintain said lien and security
interest, and to better assure, convey, grant, protect, continue, assign,
transfer and confirm unto Lender the rights granted or intended to be granted to
Lender hereunder or under any other instrument executed in connection with Loan
Agreement or which Borrower may be or become bound to confirm, convey, bargain,
sell, release, warrant, transfer, mortgage, pledge, grant, assure, set over or
assign to Lender in order to carry out the intention or facilitate the
performance of the provisions of the Loan Agreement.
2.3 Insurance.  Borrower shall obtain and maintain, or cause to be maintained,
in full force and effect at all times insurance with respect to Borrower and the
Property as required pursuant to the Loan Agreement.
2.4 Liens and Liabilities.  Borrower shall pay, bond or otherwise discharge all
Liens with respect to the Property as required by and in accordance with the
Loan Agreement.
2.5 Taxes and Other Charges.  Borrower shall pay prior to delinquency and before
any penalty, interest or cost for non-payment thereof may be added thereto, all
Impositions as required by and in accordance with the Loan Agreement.
2.6 Incorporation by Reference.  All of the covenants, conditions and agreements
contained in (a) the Loan Agreement, (b) the Note and (c) all and any of the
other Loan Documents, are hereby made a part of this Security Instrument to the
same extent and with the same force as if fully set forth herein.
2.7 Limitations of Security.  Notwithstanding anything herein to the contrary,
Lender has and shall have no security or other interest in, or remedies
respecting, any property owned by a party other than Borrower (including,
without limitation, personal property belonging to a self-storage unit tenant or
any other tenant).
ARTICLE III
SECURITY AGREEMENT; FUTURE ADVANCES
3.1 Security Interest.
(a) This Security Instrument is also intended to, among other things, encumber
and create a security interest in, and Borrower hereby unconditionally and
irrevocably grants, bargains, assigns, conveys, pledges, mortgages, transfers,
sets over and confirms unto Lender and hereby grants to Lender a security
interest in, all fixtures, chattels, accounts, deposit accounts, equipment,
inventory, contract rights, general intangibles and other personal property
included within the Property to the extent owned by Borrower, all renewals,
replacements of any of the aforementioned items, or articles in substitution
therefor or in addition thereto or the proceeds thereof to the extent owned by
Borrower (said property is hereinafter referred to collectively as the
"Collateral"), whether or not the same shall be attached to the Real Estate or
the Improvements in any manner.  It is hereby agreed that to the extent
permitted by law, all of the foregoing property is to be deemed and held to be a
part of and affixed to the Real Estate and the Improvements.  The foregoing
security interest shall also cover Borrower's leasehold interest in any of the
foregoing property which is leased by Borrower.  Notwithstanding the foregoing,
all of the foregoing property shall be owned by Borrower and no leasing or
installment sales or other financing or title retention agreement in connection
therewith, shall be permitted without the prior written approval of Lender. 
Borrower shall, from time to time upon the request of Lender, supply Lender with
a current inventory of all of the property in which Lender is granted a security
interest hereunder, in such detail as Lender may reasonably require.  Borrower
shall promptly replace all of the Collateral subject to the lien or security
interest of this Security Instrument when worn out or obsolete with Collateral
comparable to the worn out or obsolete Collateral when new, and will not,
without the prior written consent of Lender, remove from the Real Estate or the
Improvements any of the Collateral subject to the lien or security interest of
this Security Instrument, except in the ordinary course of operating the
Property and except such as is replaced by an article of equal suitability and
value as above provided, owned by Borrower free and clear of any lien or
security interest except that created by this Security Instrument and the other
Loan Documents and except as otherwise expressly permitted by the terms of this
Security Instrument.  Other than proceeds of the Collateral, all of the
Collateral shall be kept at the location of the Real Estate, except as otherwise
required by the terms of the Loan Documents.  Borrower shall not use any of the
Collateral in violation of any Governmental Regulations (as defined in the Loan
Agreement).
(b) As additional security for the payment and performance by Borrower of all
duties, responsibilities and obligations under the Note and the other Loan
Documents, Borrower hereby unconditionally and irrevocably assigns, conveys,
pledges, mortgages, transfers, delivers, deposits, sets over and confirms unto
Lender, and hereby grants to Lender a security interest in, (i) the amounts
deposited with the Depository pursuant to the terms of the Loan Agreement
(collectively, the "Reserves"), (ii) the accounts into which the Reserves have
been deposited, (iii) all insurance of said accounts, (iv) all accounts,
contract rights and general intangibles or other rights and interests pertaining
thereto, (v) all sums now or hereafter therein or represented thereby, (vi) all
replacements, substitutions or proceeds thereof, (vii) all instruments and
documents now or hereafter evidencing the Reserves or such accounts, (viii) all
powers, options, rights, privileges and immunities pertaining to the Reserves
(including the right to make withdrawals therefrom), and (ix) all proceeds of
the foregoing.  Borrower hereby authorizes and consents to the account or
accounts into which the Reserves have been deposited being held by Depository
and hereby acknowledges and agrees that Lender shall have sole and exclusive
dominion and control over said account or accounts.  Notice of the assignment
and security interest granted to Lender herein may be delivered by Lender at any
time to the Depository wherein the Reserves have been established, and Lender
shall have possession of all passbooks or other evidences of such accounts. 
Borrower hereby assumes all risk of loss with respect to amounts on deposit in
the Reserves, except to the extent such loss is caused by the gross negligence
or willful misconduct of Lender.  Borrower hereby knowingly, voluntarily and
intentionally stipulates, acknowledges and agrees that the advancement of the
funds from the Reserves as set forth herein is at Borrower's direction and is
not the exercise by Lender of any right of setoff or other remedy upon an Event
of Default.  Borrower hereby waives all right to withdraw funds from the
Reserves.  During the existence of an Event of Default hereunder or under any
other of the Loan Documents, then Lender may, without notice or demand on
Borrower, at its option:  (A) withdraw any or all of the funds (including,
without limitation, interest) then remaining in the Reserves and apply the same,
after deducting all costs and expenses of safekeeping, collection and delivery
(including, but not limited to, reasonable attorneys' fees, costs and expenses)
to the indebtedness evidenced by the Note or any other Obligations of Borrower
under the other Loan Documents in such manner or as Lender shall deem
appropriate in its sole discretion, and the excess, if any, shall be paid to
Borrower, (B) exercise any and all rights and remedies of a secured party under
any applicable UCC, or (C) exercise any other remedies available at law or in
equity.  No such use or application of the funds contained in the Reserves shall
be deemed to cure any default hereunder or under the other Loan Documents. 
Notwithstanding anything to the contrary set forth herein, Lender shall have no
liability arising from or in connection with any act or omission of the
Depository or the economic failure of the Depository.
3.2 Security Agreement.  This Security Instrument constitutes a security
agreement between Borrower and Lender with respect to the Collateral (including,
without limitation, the Reserves) in which Lender is granted a security interest
hereunder, and, cumulative of all other rights and remedies of Lender hereunder,
Lender shall have all of the rights and remedies of a secured party under any
applicable UCC.  Borrower hereby agrees to execute and deliver on demand and
hereby irrevocably constitutes and appoints Lender the attorney-in-fact of
Borrower to execute and deliver and, if appropriate, to file with the
appropriate filing officer or office such security agreements, financing
statements or other instruments as Lender may request or require in order to
impose, perfect or continue the perfection of the lien or security interest
created hereby.  Without limiting the foregoing, to the extent permitted by
applicable law, Borrower hereby authorizes Lender to file any financing
statements or continuation statements thereof on Borrower's behalf.  Except with
respect to Rents and Profits to the extent specifically provided herein to the
contrary, Lender shall have the right of possession of all cash, securities,
instruments, negotiable instruments, documents, certificates and any other
evidences of cash or other property or evidences of rights to cash rather than
property, which are now or hereafter a part of the Property, and, upon the
occurrence of any default hereunder or under any other Loan Document, Borrower
shall promptly deliver the same to Lender, endorsed to Lender, without further
notice from Lender.  Borrower agrees to furnish Lender with notice of any change
in the name, identity, state of organization, residence, or principal place of
business or mailing address of Borrower within ten (10) days of the effective
date of any such change.  During the existence of any Event of Default
hereunder or under the Loan Agreement, Lender shall have the rights and remedies
as prescribed in this Security Instrument and the Loan Agreement, or as
prescribed by general law, or as prescribed by any applicable UCC, all at
Lender's election.  Without implying any limitation upon the foregoing, Lender
may, at its option, proceed against the Collateral in accordance with the
provisions of the UCC as enacted in the State of [___________], or Lender may
proceed as to both the real and personal property comprising the Property in
accordance with this Security Instrument or the Loan Agreement, or as otherwise
provided at law or in equity.  Any disposition of the Collateral may be
conducted by an employee or agent of Lender.  Any Person, including both
Borrower and Lender, shall be eligible to purchase any part or all of the
Collateral at any such disposition.  Expenses of retaking, holding, preparing
for sale, selling or the like (including, without limitation, Lender's
reasonable attorneys' fees and legal expenses), together with interest thereon
at the Default Rate from the date incurred by Lender until actually paid by
Borrower, shall be paid by Borrower on demand and shall be secured by this
Security Instrument the Loan Agreement and by all of the other Loan Documents
securing all or any part of the indebtedness evidenced by the Note.  Lender
shall have the right to enter upon the Real Estate and the Improvements or any
real property where any of the property which is the subject of the security
interests granted herein is located to take possession of, assemble and collect
the same or to render it unusable, or Borrower, upon demand of Lender, shall
assemble such property and make it available to Lender at the Real Estate, a
place which is hereby deemed to be reasonably convenient to Lender and
Borrower.  If notice is required by law, Lender shall give Borrower not less
than ten (10) days' prior written notice of the time and place of any public
sale of such property or of the time of or after which any private sale or any
other intended disposition thereof is to be made, and if such notice is sent to
Borrower, as the same is provided for the mailing of notices herein, it is
hereby deemed that such notice shall be and is reasonable notice to Borrower. 
No such notice is necessary for any such property which is perishable, threatens
to decline speedily in value or is of a type customarily sold on a recognized
market.  Furthermore, to the extent permitted by law, in conjunction with, in
addition to or in substitution for the rights and remedies available to Lender
pursuant to any applicable UCC:
(a) In the event of a foreclosure sale, the Collateral may, at the option of
Lender, be sold as a whole;
(b) It shall not be necessary that Lender take possession of the aforementioned
Collateral, or any part thereof, prior to the time that any sale pursuant to the
provisions of this Security Instrument is conducted and it shall not be
necessary that said Collateral, or any part thereof, be present at the location
of such sale; and
(c) Lender may appoint or delegate any one or more Persons as agent to perform
any act or acts necessary or incident to any sale held by Lender, including the
sending of notices and the conduct of the sale, but in the name and on behalf of
Lender.
The name and address of Borrower (as Debtor under any applicable UCC) are:


c/o Global Self Storage, Inc.
3814 Route 44
Millbrook, NY 12545
Attention: Mark C. Winmill
The name and address of Lender (as Secured Party under any applicable UCC) are:
Insurance Strategy Funding IV, LLC
c/o J.P. Morgan Asset Management
270 Park Avenue, 9th Floor
New York, New York  10017
Attn:  William Mack
3.3 Future Advances; Secured Indebtedness.  It is understood and agreed that
this Security Instrument shall secure payment of not only the indebtedness
evidenced by the Note, but also any and all substitutions, replacements,
renewals and extensions of the Note, any and all indebtedness and obligations
arising pursuant to the terms hereof and any and all indebtedness and
obligations arising pursuant to the terms of the Loan Agreement and any of the
other Loan Documents (other than the Environmental Indemnity), all of which
indebtedness is equally secured with and has the same priority as any amounts
advanced as of the date hereof.  It is agreed that any future advances made by
Lender to or for the benefit of Borrower from time to time under this Security
Instrument the Loan Agreement or the other Loan Documents and whether or not
such advances are obligatory or are made at the option of Lender, or otherwise,
and all interest accruing thereon, shall be equally secured by this Security
Instrument and shall have the same priority as all amounts, if any, advanced as
of the date hereof and shall be subject to all of the terms and provisions of
this Security Instrument.
ARTICLE IV
ASSIGNMENT OF LEASES AND RENTS AND OTHER SUMS
4.1 Assignment.
(a) Borrower has, by the Assignment of Leases and Rents (as defined in the Loan
Agreement) executed, delivered and recorded simultaneously herewith, assigned to
Lender, all of its right, title and interest in and to the Leases and the Rents
and Profits described therein.  The Assignment of Leases and Rents is intended
to be and is an absolute present assignment from Borrower to Lender and not
merely the passing of a security interest.  Borrower represents and warrants to
Lender that Borrower has delivered to Lender (i) a true, correct and complete
copy of the Lender-Approved Lease Form (as defined in the Loan Agreement), and
(ii) true, correct and complete executed copies of all Leases, certified by
Borrower as being true, correct and complete, as of the date hereof.
(b) Notwithstanding anything herein to the contrary, so long as there shall
exist no Event of Default hereunder and under the Loan Agreement, and except as
otherwise expressly provided herein or in the Loan Agreement, Borrower shall
have the right and license to exercise all rights, options and privileges
extended to the landlord under the Leases, including the right to collect all
Rents and Profits and the right to receive the proceeds of any claims arising
pursuant to the Leases.  Borrower agrees to hold such Rents and Profits and the
proceeds of any such claim, or a portion thereof in an amount sufficient to
discharge and pay all then current Obligations which are or become due, in trust
and to use the same in the payment of such Obligations (including, without
limitation, all Impositions and insurance premiums then payable) and all other
costs, charges, accruals or expenses then incurred on, against or in connection
with the operation of the Property.
(c) During the existence of any Event of Default, the right and license set
forth in subsection (b) of this Section 4.1 shall be deemed automatically
revoked by Lender as of the date of such Event of Default, whereupon Lender
shall have the right and authority to exercise any of the rights or remedies
referred to or set forth in Article VII of the Loan Agreement.  In addition,
during the existence of any such Event of Default, to the extent required under
the Loan Agreement, Borrower shall promptly pay to Lender or cause to be
delivered to Lender (i) all rent prepayments and security or other deposits paid
to Borrower pursuant to any Lease assigned hereunder or under the Loan
Documents, (ii) all original security deposits in the form of letters of credit,
and (iii) all deposits for the payment of operating expenses and charges for
services or facilities or for escalations which were paid pursuant to any such
Lease to the extent allocable to any period from and after such Event of
Default.
(d) Borrower will, as and when requested from time to time by Lender, execute,
acknowledge and deliver to Lender, in the same form as the Assignment of Leases
and Rents, one or more general or specific assignments of the landlord's
interest under any Lease now or hereafter affecting the whole or any part of the
Property.  Borrower will pay to Lender, or reimburse Lender for the payment of
any actual, documented costs or expenses actually incurred in connection with
the preparation and recording of any such assignment within 20 days after
Borrower's receipt of an invoice for same.
ARTICLE V
DEFAULTS AND REMEDIES
5.1 Events of Default.  The term "Event of Default," as used in this Security
Instrument, shall mean the occurrence of any Event of Default as defined in the
Loan Agreement.
5.2 Remedies Available.  Upon the occurrence of any Event of Default, Borrower
agrees that Lender may take such action, without notice or demand, as is set
forth in Article VII of the Loan Agreement, or as Lender reasonably deems
advisable to protect and enforce Lender's rights against Borrower and in and to
the Property, including, but not limited to, the following actions, each of
which may be pursued concurrently or otherwise, at such time and in such order
as Lender may determine, in its sole discretion, without impairing or otherwise
affecting the other rights and remedies of Lender:
(a) Acceleration.  Accelerate the Maturity Date of the Note and declare any or
all of the indebtedness secured hereby to be immediately due and payable without
any presentment, demand, protest, notice of nonpayment or nonperformance, notice
of protest, notice of intent to accelerate, notice of acceleration or any other
notice or action of any kind whatever (each of which is hereby expressly waived
by Borrower), whereupon the same shall become immediately due and payable.  Upon
any such acceleration of the Note, payment of such accelerated amount shall
constitute a prepayment of the principal balance of the Note and any applicable
prepayment fee and/or any amount payable upon such prepayment provided for in
the Note shall then be immediately due and payable.
(b) Entry on the Property.  Either in Person or by agent, with or without
bringing any action or proceeding, or by a receiver appointed by a court and
without regard to the adequacy of its security, enter upon and take possession
of the Property, or any part thereof, without force or with such force as is
permitted by law, without notice or process or with such notice or process as is
required by law unless such notice and process is waivable, in which case
Borrower hereby waives such notice and process, and without liability for
trespass, damages or otherwise, and, subject to Governmental Regulations, do any
and all acts, perform any and all work and take possession of any and all books,
records and accounts which may be desirable or necessary in Lender's judgment to
complete any unfinished construction on the Real Estate, to preserve the value,
marketability or rentability of the Property, to increase the income therefrom,
to manage and operate the Property or to protect the security hereof and all
sums expended by Lender therefor, together with interest thereon at the Default
Rate, shall be immediately due and payable to Lender by Borrower on demand and
shall be secured hereby and by all of the other Loan Documents securing all or
any part of the indebtedness evidenced by the Note.
(c) Collect Rents and Profits.  With or without taking possession of the
Property, sue for or otherwise collect the Rents and Profits, including those
past due and unpaid.
(d) Appointment of Receiver.  Upon, or at any time prior or after, instituting
any judicial foreclosure or instituting any other foreclosure of the liens and
security interests provided for herein or any other legal proceedings hereunder,
make application to a court of competent jurisdiction for appointment of a
receiver for all or any part of the Property, as a matter of strict right and
without notice to Borrower and without regard to the adequacy of the Property
for the repayment of the Obligations or the solvency of Borrower or any Person
or Persons liable for the payment of the indebtedness secured hereby, and
Borrower does hereby irrevocably consent to such appointment, waives any and all
notices of and defenses to such appointment and agrees not to oppose any
application therefor by Lender, but nothing herein is to be construed to deprive
Lender of any other right, remedy or privilege Lender may now have under the law
to have a receiver appointed; provided, however, that, the appointment of such
receiver, trustee or other appointee by virtue of any court order, statute or
regulation shall not impair or in any manner prejudice the rights of Lender to
receive payment of the Rents and Profits pursuant to other terms and provisions
hereof.  Any such receiver shall have all of the usual powers and duties of
receivers in similar cases, including, without limitation, the full power to
hold, develop, rent, lease, manage, maintain, operate and otherwise use or
permit the use of the Property upon such terms and conditions as said receiver
may deem to be prudent and reasonable under the circumstances as more fully set
forth in Section 7.3 of the Loan Agreement.  Such receivership shall, at the
option of Lender, continue until full payment of all of the indebtedness secured
hereby or until title to the Property shall have passed by foreclosure sale
under this Security Instrument or deed in lieu of foreclosure.
(e) Foreclosure.  Institute a proceeding or proceedings, judicial or otherwise
(including, without limitation, by power of sale to the extent available to
Lender under applicable law, it being understood and agreed that Borrower hereby
expressly grants Lender such power of sale), for the complete foreclosure of
this Security Instrument under any applicable law.  Institute a proceeding or
proceedings, judicial or otherwise (including, without limitation, by power of
sale to the extent available to Lender under applicable law, it being understood
and agreed that Borrower hereby expressly grants Lender such power of sale), for
the partial foreclosure of this Security Instrument under any applicable law for
the portion of the Obligations then due and payable, subject to the lien of this
Security Instrument continuing unimpaired and without loss of priority so as to
secure the balance of the Obligations not then due and payable.
(1) If Lender is the purchaser of the Property, or any part thereof, at any sale
thereof, whether such sale be under the powers of sale hereinabove, or upon any
other foreclosure of the liens and security interests hereof, or otherwise,
Lender shall, upon any such purchase, unless otherwise indicated in any writing
evidencing such purchase, acquire good title to the Property so purchased, free
of the liens and security interests created by the Loan Documents.
(2) In the event a foreclosure hereunder should be commenced, Lender may at any
time before the sale abandon the sale, and may then institute suit for the
collection of the Loan, or for the foreclosure of the liens and security
interests hereof.  If Lender should institute a suit for the collection of the
Loan, or for a foreclosure of the liens and security interests hereof, it may at
any time before the entry of a final judgment in said suit dismiss the same, and
dispose of the Property, or any part thereof, in accordance with the provisions
of the Loan Agreement and this Security Instrument.
(3) It is agreed that in any deed or deeds given, any and all statements of fact
or other recitals therein made as to the identity of the Lender or as to the
occurrence or existence of any Event of Default or other default, or as to the
acceleration of the maturity of the Loan, or as to the request to sell, notice
of sale, time, place, terms, and manner of sale, and receipt, distribution and
application of the money realized therefrom, and, without being limited by the
foregoing, as to any other act or thing having been duly done by Lender shall be
accepted by all courts of law and equity as prima facie evidence that the said
statements or recitals are correct and are without further questions to be so
accepted.
(f) Other Remedies.  If an Event of Default shall have occurred and remains
uncured, this Security Instrument may, to the maximum extent permitted by law,
be enforced, and Lender may exercise any right, power or remedy permitted to it
hereunder, under the Loan Documents or by law or in equity, and, without
limiting the generality of the foregoing, Lender may, personally or by its
agents, to the maximum extent permitted by law:
(1) enter into and take possession of the Property or any part thereof, exclude
Borrower and all parties claiming under Borrower whose claims are junior to this
Security Instrument, wholly or partly therefrom, and use, operate, manage and
control the Property or any part thereof either in the name of Borrower or
otherwise as Lender shall deem best, and upon such entry, from time to time at
the expense of Borrower and the Property, make all such repairs, replacements,
alterations, additions or improvements to the Property or any part thereof as
Lender may deem proper and, whether or not Lender has so entered and taken
possession of the Property or any part thereof, collect and receive all Rents
and Profits and apply the same to the payment of all expenses that Lender may be
authorized to make under the Loan Agreement and this Security Instrument, the
remainder to be applied to the payment of obligations under the Loan Documents
until the same shall have been repaid in full; if Lender demands or attempts to
take possession of the Property or any part thereof in the exercise of any
rights hereunder, Borrower shall promptly turn over and deliver complete
possession thereof to Lender;
(2) cause any or all of the Property to be sold under the power of sale in any
manner permitted by applicable law.  For any sale under the power of sale
granted by this Security Instrument, Lender shall record and give all notices
required by law and then, upon the expiration of such time as is required by
law, may sell the Property, and all estate, right, title, interest, claim and
demand of Borrower therein, and all rights of redemption thereof, at one or more
sales, as an entity or in parcels, with such elements of real and/or personal
property (and, to the extent permitted by applicable law, may elect to deem all
of the Property to be real property for purposes thereof), and at such time or
place and upon such terms as Lender may deem expedient, or as may be required by
applicable law.  Upon any sale, Lender shall execute and deliver to the
purchaser or purchasers a deed or deeds conveying the property sold, but without
any covenant or warranty, express or implied, and the recitals in the deed or
deeds of any facts affecting the regularity or validity of the sale will be
conclusive against all Persons.  In the event of a sale, by foreclosure or
otherwise, of less than all of the Property, this Security Instrument shall
continue as a lien and security interest on the remaining portion of the
Property;
(3) proceed to protect and enforce their rights under this Security Instrument,
by suit for specific performance of any covenant contained herein or in the Loan
Documents or in aid of the execution of any power granted herein or in the Loan
Documents,  or for the enforcement of any other right as Lender shall elect,
provided, that in the event of a sale, by foreclosure or otherwise, of less than
all of the Property, this Security Instrument shall continue as a lien on, and
security interest in, the remaining portion of the Property; or
(4) exercise any or all of the remedies available to a secured party under the
applicable UCC, including, without limitation:
(i) either personally or by means of a court-appointed receiver, take possession
of all or any of the Property and exclude therefrom Borrower and all parties
claiming under Borrower, and thereafter hold, store, use, operate, manage,
maintain and control, make repairs, replacements, alterations, additions and
improvements to and exercise all rights and powers of Borrower in respect of the
Property or any part thereof; if Lender demands or attempts to take possession
of the Property in the exercise of any rights hereunder, Borrower shall promptly
turn over and deliver complete possession thereof to Lender;
(ii) without further notice to or demand upon Borrower, make such payments and
do such acts as Lender may reasonably deem necessary to protect its security
interest in the Property, including, without limitation, paying, purchasing,
contesting or compromising any encumbrance that is prior to or superior to the
security interest granted hereunder, and in exercising any such powers or
authority paying all expenses incurred in connection therewith which expenses
shall thereafter become part of the obligations secured by this Security
Instrument;
(iii) require Borrower to assemble the Property or any portion thereof, at a
place designated by Lender and reasonably convenient to both parties, and
promptly to deliver the Property to Lender, or an agent or representative
designated by it; Lender, and each of its agents and representatives, shall have
the right to enter upon the premises and property of Borrower to exercise the
rights of Lender hereunder;
(iv) sell, lease or otherwise dispose of the Property, with or without having
the Property at the place of sale, and upon such terms and in such manner as
Lender may determine (and Lender may be a purchaser at any such sale); provided,
however, that Lender, may dispose of the Property in accordance with Lender's
rights and remedies in respect of the Property pursuant to the provisions of the
Loan Agreement and this Security Instrument in lieu of proceeding under the
applicable UCC; and
(v) Lender shall give Borrower at least ten (10) days' prior notice of the time
and place of any sale of the Property or other intended disposition thereof,
which notice Borrower agrees is commercially reasonable.
(g) Lender may resort for the payment of the Loan to any other security for the
debt held by Lender in such order and manner as Lender, in its discretion, may
elect.  Lender may take action to recover the Loan, or any portion thereof, or
to enforce any covenant hereof without prejudice to the right of Lender
thereafter to foreclose this Security Instrument.  The rights of Lender under
the Loan Agreement and this Security Instrument shall be separate, distinct and
cumulative and none shall be given effect to the exclusion of the others.  No
act of Lender shall be construed as an election to proceed under any one
provision herein to the exclusion of any other provision.  Lender shall not be
limited exclusively to the rights and remedies herein stated but shall be
entitled to every right and remedy now or hereafter afforded at law or in
equity.
(h) Lost Documents.  All rights of action under the Note, the Loan Agreement,
this Security Instrument or any of the other Loan Documents may be enforced by
Lender without the possession of the original Loan Documents and without the
production thereof at any trial or other proceeding relative thereto.
ARTICLE VI 
PREPAYMENT
6.1 Prepayment The Loan may not be prepaid in whole or in part except in
accordance with the express terms and conditions of the Loan Agreement.
ARTICLE VII 
INDEMNIFICATION
7.1 Indemnification.  Borrower shall, at its sole cost and expense, protect,
defend, indemnify, release and hold harmless the Indemnified Parties (as defined
in the Loan Agreement) from and against any and all Losses and Liabilities (as
defined in the Loan Agreement) imposed upon or incurred by or asserted against
any Indemnified Parties and directly or indirectly arising out of or with
respect to any one or more of the following:  (a) ownership of this Security
Instrument, the Property or any interest therein or receipt of any Rents and
Profits; (b) any amendment to, or restructuring of, the Loan, the Note, the Loan
Agreement, this Security Instrument, or any other Loan Documents requested by or
caused in whole or in part by Borrower; (c) any and all lawful action that may
be taken by Lender in connection with the enforcement of the provisions of this
Security Instrument, the Loan Agreement, the Note or any of the other Loan
Documents, whether or not suit is filed in connection with same, in connection
with Borrower, Guarantor and/or any partner, joint venturer or shareholder
thereof becoming a party to a voluntary or involuntary federal or state
bankruptcy, insolvency or similar proceeding; (d) any failure on the part of
Borrower to perform or be in compliance with any of the terms of this Security
Instrument, the Note, the Loan Agreement or any of the other Loan Documents
beyond all applicable notice and cure periods; (e) performance of any labor or
services or the furnishing of any materials or other property in respect of the
Property or any part thereof; (f) the failure of any person to file timely with
the Internal Revenue Service an accurate Form 1099-B (if required under
applicable law), Statement for Recipients of Proceeds from Real Estate, Broker
and Barter Exchange Transactions, which may be required in connection with this
Security Instrument, or to supply a copy thereof in a timely fashion to the
recipient of the proceeds of the transaction in connection with which this
Security Instrument is made; (g) subject to the Loan Documents, any failure of
the Property to be in compliance with any Governmental Regulations (as defined
in the Loan Agreement); (j) the enforcement by any Indemnified Party of the
provisions of this Section 7.1; (k) any and all claims and demands whatsoever
which may be asserted against Lender by reason of any alleged obligations or
undertakings on its part to perform or discharge any of the terms, covenants, or
agreements contained in any Lease; (l) the payment of any commission, charge or
brokerage fee to anyone claiming through Borrower which may be payable in
connection with the funding of the Loan; or (m) any material misrepresentation
made by Borrower in this Security Instrument or any other Loan Document.  Any
amounts payable to Lender by reason of the application of this Section 7.1 shall
become immediately due and payable and shall bear interest at the Default Rate
(as defined in the Loan Agreement) from the date loss or damage is sustained by
Lender until paid.
ARTICLE VIII
MISCELLANEOUS TERMS AND CONDITIONS
8.1 Time of Essence.  Time is of the essence for the performance of each and
every covenant of Borrower hereunder.  No excuse, delay, act of G-d, or other
reason, whether or not within the control of Borrower, shall operate to defer,
reduce or waive Borrower's performance of any such payment covenants or
obligations, except as expressly provided under the Loan Agreement.
8.2 Notices.  Notices and any other written communication hereunder shall be
delivered in accordance with the terms and provisions of Section 9.5 of the Loan
Agreement.
8.3 Successors and Assigns.  The provisions hereof shall be binding upon
Borrower and the heirs, devisees, representatives, permitted successors and
permitted assigns of Borrower, including successors in interest of Borrower in
and to all or any part of the Property, and shall inure to the benefit of Lender
and its heirs, successors and assigns.  All references in this Security
Instrument to Borrower or Lender shall be construed as including all of such
other Persons with respect to the Person referred to.  Where two or more Persons
have executed this Security Instrument, the obligations of such Persons shall be
joint and several except to the extent the context clearly indicates otherwise.
8.4 Severability.  In the event that any provision of this Security Instrument
or the application thereof to Borrower shall, to any extent, be invalid or
unenforceable under any applicable statute, regulation, or rule of law, then
such provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform to such statute, regulation or
rule of law, and the remainder of this Security Instrument and the application
of any such invalid or unenforceable provision to parties, jurisdictions, or
circumstances other than to whom or to which it shall be held invalid or
unenforceable, shall not be affected thereby nor shall same affect the validity
or enforceability of any other provision of this Security Instrument.
8.5 Exculpation.  The provisions of Section 9.21 of the Loan Agreement are
hereby incorporated by reference into this Security Instrument to the same
extent and with the same force as if fully set forth herein.
8.6 Construction of Provisions.  This Security Instrument shall be interpreted
in accordance with the rules of construction set forth in Section 9.9 of the
Loan Agreement.
8.7 Counting of Days.  The term "days" when used herein shall mean calendar
days.  If any time period ends on a day which is not a Business Day, the period
shall be deemed to end on the next succeeding Business Day.
8.8 Cross-Default.  An Event of Default hereunder which has not been cured
within any applicable notice, grace or cure period shall constitute a default
under each of the other Loan Documents.
8.9 Construction of this Document.  This document may be construed as a
mortgage, security deed, chattel mortgage, conveyance, assignment, security
agreement, pledge, financing statement, hypothecation or contract, or any one or
more of the foregoing, in order to fully effectuate the liens and security
interests created hereby and the purposes and agreements herein set forth.
8.10 No Merger.  It is the desire and intention of the parties hereto that this
Security Instrument and the lien hereof do not merge in fee simple title to the
Property.  It is hereby understood and agreed that should Lender acquire any
additional or other interests in or to the Property or the ownership thereof,
then, unless a contrary intent is manifested by Lender as evidenced by an
appropriate document duly recorded, this Security Instrument and the lien hereof
shall not merge in such other or additional interests in or to the Property,
toward the end that this Security Instrument may be foreclosed as if owned by a
stranger to said other or additional interests.
8.11 Fixture Filing.  This Security Instrument shall be effective from the date
of its recording as a financing statement filed as a fixture filing under the
applicable UCC with respect to all goods constituting part of the Property which
are or are to become fixtures.
8.12 Entire Agreement and Modifications.  This Security Instrument cannot be
altered, amended, modified, terminated or discharged, except in a writing signed
by the party against whom enforcement of such alteration, amendment,
modification, termination or discharge is sought.  It is expressly understood
and agreed that neither this Security Instrument nor any of the other Loan
Documents can be modified orally and no oral modifications or other agreements
with respect to this Security Instrument or any other Loan Document shall be
valid or enforceable.  Borrower agrees that the written agreements evidenced by
this Security Instrument and the other Loan Documents represent the final
agreement between the parties hereto and thereto and may not be contradicted by
evidence of prior, contemporaneous or subsequent oral agreements of the
parties.  There are no unwritten oral agreements among the parties.
8.13 Usury Savings Clause.  It is the intention of Borrower and Lender to
conform strictly to all applicable usury laws now or hereinafter in force.  All
agreements in this Security Instrument the Loan Agreement and in the other Loan
Documents are expressly limited so that in no contingency or event whatsoever,
whether by reason of advancement or acceleration of maturity of the Obligations,
or otherwise, shall the amount paid or agreed to be paid hereunder or thereunder
for the use, forbearance or detention of money, to the extent that any sums
secured hereby or by the other Loan Documents shall not be exempt from such
laws, exceed the highest lawful rate permitted under applicable usury laws as
now or hereinafter construed by the court having jurisdiction over such
matters.  If, from any circumstance whatsoever, fulfillment of any provision of
the Loan Documents, at the time performance of such provision shall be due,
shall involve transcending the limit of validity prescribed by law which a court
of competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligation to be fulfilled shall be reduced to the limit of such validity and
if, from any circumstance whatsoever, Lender shall ever receive as interest an
amount which would exceed the highest lawful rate, the receipt of such excess
shall, at the option of Lender, be deemed a mistake and such excess shall be
rebated to Borrower or, held in trust by Lender for the benefit of Borrower and
shall be credited against the principal amount of the Obligations to which the
same may lawfully be credited, and any portion of such excess not capable of
being so credited shall be rebated to Borrower.  The aggregate of all interest
(whether designated as interest, service charges, points or otherwise)
contracted for, chargeable, or receivable under the Note, this Security
Instrument, or any other Loan Document shall under no circumstances exceed the
maximum legal rates upon the unpaid principal balance of the Note remaining from
time to time.  In the event such interest does exceed the maximum legal rate, it
shall be deemed a mistake and such excess shall be canceled automatically and if
theretofore paid, rebated to Borrower or credited on the principal amount of the
Note, or if the Note has been repaid, then such excess shall be rebated to
Borrower.
8.14 Provisions as to Covenants and Agreements.  All of Borrower's covenants and
agreements hereunder shall run with the land, until such time as the Obligations
have been repaid in full.
8.15 Indemnification Provisions.  THIS SECURITY INSTRUMENT CONTAINS
INDEMNIFICATION PROVISIONS WHICH, AMONG OTHER MATTERS AND IN CERTAIN
CIRCUMSTANCES, INDEMNIFY LENDER AND OTHER INDEMNITEES AGAINST THE CONSEQUENCES
OF THEIR OWN NEGLIGENCE AND AGAINST ANY STRICT LIABILITY WHICH COULD BE IMPOSED
ON LENDER AND SUCH OTHER INDEMNITEES.
8.16 Applicable Law. This Security Instrument shall be governed in accordance
with the terms and provisions of Section 9.31 of the Loan Agreement.
ARTICLE IX
ADDITIONAL REPRESENTATIONS AND WARRANTIES
OF BORROWER
9.1 Reinstatement of Lien.  Lender's rights hereunder shall be reinstated and
revived, and the enforceability of this Security Instrument shall continue, with
respect to any amount at any time paid on account of any Obligation which Lender
is thereafter required to restore or return in connection with a bankruptcy,
insolvency, reorganization or similar proceeding with respect to any Person.
ARTICLE X
STATE SPECIFIC PROVISIONS


[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Security Instrument has been executed by Borrower as of
the day and year first above written.
WITNESS




 ___________________________
Name:




___________________________
Name:


BORROWER:
[__________________],
a Delaware limited liability company






By:      ____________________________________
Name: Mark C. Winmill
Title:   President








ACKNOWLEDGEMENT
STATE OF ______________________
COUNTY OF ____________________
The foregoing instrument was acknowledged before me on ___________________, 2016
by Mark C. Winmill, the President of [________________], a Delaware limited
liability company, on behalf of said limited liability company.
____________________________________
Notary Public
Print Name: _________________________
My commission expires: _______________

--------------------------------------------------------------------------------

EXHIBIT A


Legal Description





